DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 61 – 73 in the reply filed on 12/14/2021 is acknowledged.
Claims 74 – 77 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 61, 62, 64, 66 – 69 and 71 – 73 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2005/0178472 A1) in view of Schussler (US 3,592,639).

Regarding Claim 61, Hong discloses a superconducting wire (Fig 3-3A) comprising: a wire matrix comprising Cu (51; [0024]); embedded within the wire matrix, a stabilizing element (annotated ‘STABILIZING ELEMENT’) comprising a stabilizing core (central core of 45 and 46) comprising a Ta (at 46; [0024]) and, surrounding the stabilizing core (see 3A showing C-Sn matrix 51 surrounds 45,46; [0024]), a stabilizing cladding comprising Cu (C-Sn matrix 51 surrounds 45,46; [0024]); and a plurality of composite filaments (50) embedded within the wire matrix (51) and surrounding the stabilizing element (annotated ‘STABILIZING ELEMENT’), wherein: each composite filament (50) comprises (i) a plurality of monofilaments (41,44) and (ii) a composite-filament cladding (42) comprising Cu surrounding the plurality of monofilaments, each monofilament (41,44) comprises a superconducting monofilament core comprising Nb ([0019,0024]) and, surrounding the superconducting monofilament core (41), a monofilament cladding comprising Cu ([0019,0024]; “monofilament 10 is encased with a sheath of copper or copper alloy”), the stabilizing element (annotated ‘STABILIZING ELEMENT’) is disposed proximate a radial center of the wire (see Fig 3-3A), the stabilizing element (annotated ‘STABILIZING ELEMENT’) extends through an axial dimension of the wire (see Fig 3-3A), and the stabilizing element (annotated ‘STABILIZING ELEMENT’) is disposed in contact with at least some of the composite filaments (50).
	Hong does not explicitly disclose a stabilizing core comprising a Ta alloy or a Nb alloy.
 teaches of a material element wherein the element comprises an alloy of Ta with at least one of W, C, or N (Abstract, Column 1, line 70-Column 2, line 2; “tantalum”, “columbium”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire as disclosed by Hong wherein the stabilizing core comprising a Ta alloy or a Nb alloy as taught by Schussler, in order to increase yield strength while also improve cold working capability, provide corrosion resistance, improve yield strength,  (Schussler, Column 1, line 70-Column 2, line 34, Column 2, line 57-Column 3, line 23) and furthermore since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (1960)

    PNG
    media_image1.png
    608
    782
    media_image1.png
    Greyscale

Annotated Fig 3A from Hong (US 2005/0178472 A1)

Regarding Claim 62, Hong in view of Schussler teaches the limitations of the preceding claim and Hong further teaches the wire (Fig 3-3A), wherein the stabilizing element (annotated ‘STABILIZING ELEMENT’) is the only stabilizing element embedded within the wire matrix (51).



Regarding Claim 64, Hong in view of Schussler teaches the limitations of the preceding claim and Hong further teaches the wire (Fig 3-3A), wherein the stabilizing core (at 45) is the only stabilizing core (at 45) of the stabilizing element (annotated ‘STABILIZING ELEMENT’).

Regarding Claim 66, Hong in view of Schussler teaches the limitations of the preceding claim and Hong further teaches the wire (Fig 3-3A), wherein a width of the stabilizing core (at 45) is greater than a width of one of the monofilaments (41,44).

Regarding Claim 67, Hong in view of Schussler teaches the limitations of the preceding claim and Hong further discloses the wire (Fig 3-3A), wherein each monofilament core comprises Nb—Ti ([0019,0027]).

Regarding Claim 68, Hong in view of Schussler teaches the limitations of the preceding claim and Hong further discloses the wire (Fig 3-3A), wherein each monofilament core comprises Nb3Sn (Abstract, [0002,0003,0017,0021]).

Regarding Claim 69, Hong in view of Schussler teaches the limitations of the preceding claim, including the stabilizing core.
Hong does not disclose the wire, wherein the stabilizing core of the stabilizing element comprises Ta-3W. 
Schussler further teaches the wire, wherein the core of the element comprises Ta-3W (Schussler, Column 2, line 27-Column 3, line 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire as taught by Hong in view of Schussler, wherein the stabilizing core of the stabilizing element comprises Ta-3W as taught by Schussler, in order to increase yield strength while also improve cold working capability, provide corrosion resistance, improve yield strength,  (Schussler, Column 1, line 70-Column 2, line 34, Column 2, line 57-Column 3, line 23) and furthermore since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (1960)

Regarding Claim 71, Hong in view of Schussler teaches the limitations of the preceding claim, including the stabilizing core, and Schussler further teaches the wire (Abstract, Column 1, line 70-Column 2, line 2), wherein the stabilizing core comprises an alloy of Ta with at least one of W, C, or N (Abstract, Column 1, line 70-Column 2, line 2).

Regarding Claim 72, Hong in view of Schussler teaches the limitations of the preceding claim, including the stabilizing core, and Schussler further teaches the wire (Abstract, Column 1, line 70-Column 2, line 2), wherein the stabilizing core comprises an alloy of Nb (Abstract, Column 1, line 70-Column 2, line 2; “columbium”) with at least one of Hf, Ti, Zr, Ta (Abstract, Column 1, line 70-Column 2, line 2; “tantalum”), V, Y, Mo, or W.

Regarding Claim 73, Hong in view of Schussler teaches the limitations of the preceding claim and Schussler further teaches the wire (Abstract, Column 1, line 70-Column 2, line 2), wherein the stabilizing core includes only the Ta alloy or the Nb alloy and one or more unintentional impurities (Abstract, Column 1, line 70-Column 2, line 2, Claim 1 “and minor impurities”).

Claims 63, 65 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2005/0178472 A1) in view of Schussler (US 3,592,639) as applied to claim 61 above and further in view of Banno (US 2013/0316909 A1).

Regarding Claim 63, Hong in view of Schussler teaches the limitations of the preceding claim.  
Hong does not disclose the wire, wherein the stabilizing element occupies at least 2% of a cross-section of the wire.
Banno teaches of a wire (Fig 10), wherein a core element (Ta/Cu; equivalent to 3 in Fig 1) occupies between than approximately 3% and approximately 20% ([0038]) of a cross-section of the wire.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire as taught by Hong in view of Schussler, wherein the stabilizing element occupies at least 2% of a cross-section of the wire as taught by Banno, in order to reduce risk of breakage, maintain processibility and maintain superconductive characteristics (Banno, [0038]), and furthermore since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (1955)

Regarding Claim 65, Hong in view of Schussler teaches the limitations of the preceding claim.  
Hong does not disclose the wire, wherein a width of the stabilizing element is approximately equal to a width of one of the composite filaments.
Banno teaches of a wire (Fig 10), wherein a core element (Ta/Cu; equivalent to 3 in Fig 1) occupies between than approximately 3% and approximately 20% ([0038]) of a cross-section of the wire.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire as taught by Hong in view of Schussler, wherein the stabilizing element occupies an approximate percentage of a cross-section of the wire as taught by Banno, in order to reduce risk of breakage, maintain processibility and maintain superconductive characteristics (Banno, [0038]), such that wherein a width of the stabilizing element is approximately equal to a width of one of the composite filaments, since such a modification would have involved a mere change in the size of a component, in order to reduce risk of breakage, maintain processibility and maintain superconductive characteristics.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) See MPEP 2144.04.  Please note that in the instant application, page 6 – page 7, applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 70, Hong in view of Schussler teaches the limitations of the preceding claim.  
Hong does not disclose the wire, wherein the stabilizing core of the stabilizing element occupies less than approximately 20% of the cross-section of the wire.
Banno teaches of a wire (Fig 10), wherein a core element (Ta/Cu; equivalent to 3 in Fig 1) occupies between than approximately 3% and approximately 20% ([0038]) of a cross-section of the wire.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire as taught by Hong in view of Schussler, wherein the stabilizing core of the stabilizing element occupies less than approximately 20% of the cross-section of the wire as taught by Banno, in order to reduce risk of breakage, maintain processibility and maintain superconductive characteristics (Banno, [0038]), and furthermore since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (1955)

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896